IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: October 15, 2019.

                                                           __________________________________
                                                                     TONY M. DAVIS
                                                           UNITED STATES BANKRUPTCY JUDGE
__________________________________________________________________


                          IN THE UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

 IN RE:                                         §
                                                §    CHAPTER 7
 ORLY GENGER,                                   §
                                                §    CASE NO. 19-10926-TMD
           Debtor.                              §

 ORDER AGREED MOTION OF SAGI GENGER, THE ORLY GENGER 1993 TRUST,
 D&K GP LLC, TPR INVESTMENT ASSOCIATES, INC., AND DALIA GENGER, FOR
 ENTRY OF AGREED INTERIM BRIDGEORDER EXTENDING THE DEADLINE TO
               OBJECT TO DISCHARGE/DISCHARGEABILITY
                     [Relating to Docket Nos. 36, 51 and 72]

         On the Agreed Motion of Movants Sagi Genger, The Orly Genger 1993 Trust, D&K GP

LLC, TPR Investment Associates, Inc., and Dalia Genger requesting the entry of an Agreed

Interim Bridge Order Extending the Deadline to Object to Discharge/Dischargeability of the

Debtor, and the Court finding good cause existing for the entry of an interim order granting such

Motion, and accordingly, it is

         ORDERED that the deadline for Movants, Sagi Genger, The Orly Genger 1993 Trust,

D&K GP LLC, TPR Investment Associates, Inc., and Dalia Genger, to Object to the Discharge or



{01519/0001/00241258.1}                        1
Dischargeability of the Debtor is extended to October 29, 2019 subject to further agreements or

orders of this Court; and it is further

         ORDERED that WKH'HEWRU¶Vresponse date to the pending Motion to Extend and Joinders

(as defined in this underlying Motion) is extended to October 16, 2019. Entry of this Agreed

InteriP2UGHULVZLWKRXWSUHMXGLFHWRWKH'HEWRU¶VULJKWWRREMHFWWRDQ\IXUWKHUH[WHQVLRQRIWKH

deadline to object to discharge/dischargeability of the Debtor and is without admission that any

SDUW\WRWKLV0RWLRQLVDFUHGLWRURI'HEWRU¶VHVWDWH; and it is further

         ORDERED that the entry of this Order is ZLWKRXW SUHMXGLFH WR DQ\ SDUW\¶V ULJKWV RU

positions regarding the pending Motion to Extend and Joinders DQGWKH'HEWRU¶Vresponse and is

subject to further Orders of this Court.

                                                 ###

Proposed Order Submitted by:

STREUSAND, LANDON, OZBURN & LEMMON, LLP

Sabrina L. Streusand
State Bar No. 11701700
1801 S. MoPac Expressway, Suite 320
Austin, Texas 78746
(512) 236-9900
(512) 236-9904 (Fax)

ATTORNEYS FOR JUDGMENT CREDITOR
SAGI GENGER




{01519/0001/00241258.1}                            2
                                               United States Bankruptcy Court
                                                 Western District of Texas
In re:                                                                                                     Case No. 19-10926-tmd
Orly Genger                                                                                                Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0542-1                  User: boydl                        Page 1 of 1                          Date Rcvd: Oct 16, 2019
                                      Form ID: pdfintp                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 18, 2019.
db             +Orly Genger,   210 Lavaca St.,   Unit 1903,   Austin, TX 78701-4582

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 18, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 16, 2019 at the address(es) listed below:
              Aaron Michael Kaufman    on behalf of Creditor Arie Genger akaufman@dykema.com,
               dandreacchi@dykema.com;pelliott@dykema.com
              Brian Talbot Cumings    on behalf of Trustee Ron Satija bcumings@gdhm.com, ctrickey@gdhm.com
              Danielle Nicole Rushing    on behalf of Creditor Arie Genger drushing@dykema.com,
               lvasquez@dykema.com;docketsat@dykema.com
              Deborah D. Williamson    on behalf of Creditor Arie Genger dwilliamson@dykema.com,
               mlongoria@dykema.com;docketsat@dykema.com
              Eric J. Taube    on behalf of Debtor Orly Genger eric.taube@wallerlaw.com,
               sherri.savala@wallerlaw.com;annmarie.jezisek@wallerlaw.com
              Jay Ong    on behalf of Interested Party    The Orly Genger 1993 Trust jong@munsch.com,
               amays@munsch.com
              Raymond W. Battaglia    on behalf of Creditor Eric Herschmann rbattaglialaw@outlook.com
              Ron Satija    rsatija@satijatrustee.com,
               ecf@satijatrustee.com;rs135@trustesolutions.com;RS135@trustesolutions.net;rsatija@ecf.inforuptcy.
               com;laura@satijatrustee.com
              Ryan Brent DeLaune    on behalf of Creditor    SureTec Insurance Company
               ryan.delaune@clarkhillstrasburger.com, yvette.squirrell@clarkhillstrasburger.com
              Sabrina L. Streusand    on behalf of Creditor Sagi Genger streusand@slollp.com,
               prentice@slollp.com
              Sabrina L. Streusand    on behalf of Creditor    TPR Investment Associates, Inc.
               streusand@slollp.com, prentice@slollp.com
              Sabrina L. Streusand    on behalf of Plaintiff    TPR Investment Associates, Inc.
               streusand@slollp.com, prentice@slollp.com
              Sabrina L. Streusand    on behalf of Plaintiff Sagi Genger streusand@slollp.com,
               prentice@slollp.com
              Shelby A. Jordan    on behalf of Interested Party Dalia Genger sjordan@jhwclaw.com,
               ecf@jhwclaw.com
              Shelby A. Jordan    on behalf of Plaintiff Dalia Genger sjordan@jhwclaw.com, ecf@jhwclaw.com
              Shelby A. Jordan    on behalf of Interested Party    D&K GP LLC sjordan@jhwclaw.com,
               ecf@jhwclaw.com
              Shelby A. Jordan    on behalf of Plaintiff    D&K GP LLC sjordan@jhwclaw.com, ecf@jhwclaw.com
              United States Trustee - AU12    ustpregion07.au.ecf@usdoj.gov
                                                                                               TOTAL: 18
